Citation Nr: 0000228	
Decision Date: 01/05/00    Archive Date: 01/11/00

DOCKET NO.  98-21 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  The evidence of record also reveals that the veteran's 
period of service includes a period of captivity as a 
prisoner-of-war (POW) from May 1944 to May 1945.  He died in 
October 1993.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).


FINDINGS OF FACT

1.  The veteran died in October 1993.  

2.  The immediate cause of the veteran's death was right lung 
squamous cell carcinoma, with malnourishment secondary to 
chronic gastrointestinal disorder listed as a significant 
condition contributing to death but not resulting in the 
underlying cause of death.

3.  At the time of the veteran's death, service connection 
had been established for anxiety reaction, evaluated as 50 
percent disabling, and left hernia surgery, assigned a 
noncompensable evaluation.

4.  No competent medical evidence of record links the 
veteran's cause of death to the use of tobacco in service or 
to nicotine dependency developed in service.  



CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is not well grounded.  38 U.S.C.A. § 
5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the pertinent statutes and regulations, service 
connection for cause of death may be established if a 
service-connected or compensable disability caused, hastened, 
or substantially and materially contributed to the death.  38 
U.S.C.A. § 1310(b) (West 1991).  The death of a veteran will 
be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or contributory cause of death.  38 
C.F.R. § 3.312 (1999).

A Board decision dated in September 1996, denied entitlement 
to service connection for the cause of the veteran's death.  
At that time, the Board determined that neither right lung 
squamous cell carcinoma or malnourishment secondary to a 
chronic gastrointestinal disorder were incurred in or 
aggravated during the veteran's period of active military 
service.  The Board also found that the veteran's 
service-connected disabilities, either singularly or 
collectively, were not related to the cause of the veteran's 
death, contributed to or accelerated his death, or rendered 
him materially less capable of resisting death.  In the 
instant case, the appellant contends that the veteran's death 
was a direct result of nicotine dependence which arose from 
his use of tobacco during his period of active duty.  Since 
this legal theory had not previously been considered the 
Board in 1996, the RO, in April 1998, adjudicated the claim 
on a de novo basis; the RO denied the claim, finding it to be 
not well grounded.  

A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See 38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet App. 78, 81 (1990).  
Service connection may be granted for disability incurred in 
or aggravated during active duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).  Certain diseases are 
presumed to have been incurred in service if manifested to a 
degree of ten percent within a year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (1999).  In the absence of evidence of 
a well-grounded claim, there is no duty to assist the 
appellant in developing the facts pertinent to her claim, and 
the claim must be denied.  See Epps v. Gober, 126 F.3d 1464, 
1467-68 (1997).

The veteran died in October 1993.  The Certificate of Death, 
issued in November 1993, shows that the immediate cause of 
the veteran's death was right lung squamous cell carcinoma, 
and also listed malnourishment secondary to chronic 
gastrointestinal disorder as a significant condition 
contributing to death but not resulting in the underlying 
cause of death.  At the time of his death, service connection 
had been established for anxiety reaction, evaluated as 50 
percent disabling, and left hernia surgery, assigned a 
noncompensable disability rating.  Service medical records do 
not reflect whether the veteran used tobacco, nor do they 
show indications for or treatment of nicotine dependency or 
lung cancer.

A private medical opinion dated in December 1997, stated that 
the veteran was diagnosed with poorly differentiated non-
small cell carcinoma of the right lung in June 1993.  The 
private physician added that this cancer was most often 
associated with cigarette smoking and that the veteran, in 
fact, did have a long and extensive history of smoking.  The 
physician opined that the veteran expired due to this disease 
process. 

Two additional lay statements received in January 1998, 
submitted by the veteran's brother and a friend of the 
veteran, indicated that the veteran smoked cigarettes prior 
to, during, and following his period of service.  In 
addition, the appellant, asserted in January 1998, that the 
veteran smoked cigarettes before, during, and after his 
period of active service.  

In January 1999, the appellant's representative, while noting 
that the appellant was contending that the veteran's period 
of service contributed to his "chain smoking" that resulted 
in his eventual demise, contended that the veteran's 
internment as a POW, as well as his service-connected anxiety 
disorder, contributed to increase his smoking habit, which, 
eventually led to the development of cancer.  

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions:  (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependence may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran. VAOPGCPREC 19-97, 62 
Fed. Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the "Internal 
Revenue Service Restructuring and Reform Act of 1998" was 
signed into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service.  112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed her claim in October 
1997, the statutory change will not affect the disposition of 
this appeal.

Although the veteran's private physician stated that the 
cause of death was poorly differentiated non-small cell 
carcinoma of the right lung, a disease most often associated 
with cigarette smoking, the physician noted that the veteran 
had a long and extensive history of smoking.  The examiner 
did not relate the veteran's terminal disease process with 
the use of tobacco during service.  There is no medical 
evidence of record which relates the cause of the veteran's 
death to smoking while in service.  Additionally, there is no 
evidence that the veteran acquired a dependence on nicotine 
in service, nor is there medical evidence of a nexus between 
claimed in-service nicotine dependence and lung cancer.  

The appellant and her representative contend that the 
veteran's period of service contributed to his "chain 
smoking," or in the alternative, that the veteran's 
internment as a POW, as well as his service-connected anxiety 
disorder, contributed to increase his smoking habit, which, 
eventually led to the development of cancer.  However, there 
is no medical evidence of record which supports these 
contentions.  The record fails to show that a service-
connected disability caused, hastened, or substantially and 
materially contributed to the veteran's death.  There being 
no competent medical evidence linking the veteran's cause of 
death to his period of active service, the appellant's claim 
must be denied as not well grounded.  See Brewer v. West, 11 
Vet. App. 228 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


 

